        Case 5:20-mc-80156-JD Document 15 Filed 10/21/20 Page 1 of 4



 1   Daniel P. Kappes, Bar No. 303454
     daniel.kappes@hklaw.com
 2   HOLLAND & KNIGHT LLP
     50 California Street, 28th Floor
 3   San Francisco, CA 94001
     Telephone: 415.743.6900
 4   Facsimile: 415.743.6951
 5   Attorneys for Applicant Tatiana Akhmedova
 6   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 7   PERKINS COIE LLP
     3150 Porter Drive
 8   Palo Alto, CA 94304
     Telephone: 650.838.4300
 9   Facsimile: 650.838.4350
10   Attorneys for Respondent Google LLC
11

12
                               UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15

16   IN RE EX PARTE APPLICATION OF                 Case No. 20-mc-80156-VKD
     TATIANA AKHMEDOVA,
17                                                 STIPULATION AND [PROPOSED]
                                                   ORDER TO EXTEND DEADLINE FOR
18                        Applicant.               RESPONDENT GOOGLE LLC TO
                                                   RESPOND TO SUBPOENA OR MOVE TO
19                                                 QUASH OR MODIFY SUBPOENA ISSUED
                                                   BY TATIANA AKHMEDOVA
20
                                                   Re: Dkt. No. 12
21

22

23

24

25

26

27

28

                                                 STIPULATION TO EXTEND GOOGLE LLC’S DEADLINE
                                                                      CASE NO. 20-MC-80156-VKD
        Case 5:20-mc-80156-JD Document 15 Filed 10/21/20 Page 2 of 4



 1          It is hereby stipulated between and among Applicant Tatiana Akhmedova (“Applicant”),
 2   on the one hand, and Respondent Google LLC (“Google”), on the other hand, (collectively, the
 3   “Parties”), as follows:
 4      1. On October 9, 2020, Google was served by Applicant with a subpoena issued pursuant to
 5          the Court’s October 6, 2020 Order, Dkt. No. 12 (the “Subpoena”);
 6      2. Pursuant to the Court’s Order, Google’s current deadline to respond to the Subpoena or to
 7          move to quash or modify the Subpoena is October 23, 2020;
 8      3. The Parties have agreed to extend Google’s deadline to respond to the Subpoena or move
 9          to quash or modify by 14 days, to November 6, 2020, to permit them additional time to
10          attempt to resolve the issues raised by the Subpoena without litigation;
11      4. This is the Parties’ first request to extend Google’s deadline to respond to the Subpoena or
12          to move to quash or modify the Subpoena. This request will not alter any currently
13          existing deadlines or the current case schedule.
14          NOW THEREFORE, the Parties hereby stipulate and agree that Google’s deadline to
15   respond to the Subpoena or to move to quash or modify the Subpoena is November 6, 2020.
16

17   IT IS SO STIPULATED
18

19   DATED: October 21, 2020                      PERKINS COIE LLP
20                                                By: /s/ Julie E. Schwartz
                                                  Julie E. Schwartz
21                                                Attorneys for Respondent
                                                  Google LLC
22

23   DATED: October 21, 2020                      HOLLAND & KNIGHT LLP

24                                                By: /s/ Dan Kappes
                                                  Daniel P. Kappes
25                                                Attorneys for Applicant
                                                  Tatiana Akhmedova
26

27

28
                                                     -2-
                                                  STIPULATION TO EXTEND GOOGLE LLC’S DEADLINE
                                                                       CASE NO. 20-MC-80156-VKD
        Case 5:20-mc-80156-JD Document 15 Filed 10/21/20 Page 3 of 4



 1                                            ATTESTATION
 2           Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all signatories to this document
 3   concur in its filing.
 4   Dated: October 21, 2020                       /s/ Julie E. Schwartz_______________________
                                                   Julie E. Schwartz
 5                                                 PERKINS COIE LLP
                                                   Attorneys for Respondent
 6                                                 Google LLC
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -3-
                                                   STIPULATION TO EXTEND GOOGLE LLC’S DEADLINE
                                                                        CASE NO. 20-MC-80156-VKD
       Case 5:20-mc-80156-JD Document 15 Filed 10/21/20 Page 4 of 4



 1                              [PROPOSED] ORDER
 2

 3        PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4

 5   Dated: October ___, 2020        By:
                                     VIRGINIA K. DEMARCHI
 6                                   United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -4-
                                       STIPULATION TO EXTEND GOOGLE LLC’S DEADLINE
                                                            CASE NO. 20-MC-80156-VKD
